                Case:
ILND 450 (Rev. 10/13)    1:19-cv-07995
                      Judgment in a Civil Action   Document #: 27 Filed: 06/25/20 Page 1 of 1 PageID #:251

                                         IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE
                                            NORTHERN DISTRICT OF ILLINOIS

              Republic Technologies (NA), LLC et al               )
              Plaintiff(s)                                        )    Case No. 19 CV 7995
                                                                  )
    v.                                                            )
              Shailesh Malavia, et al                             )
              Defendant(s)

                                                   JUDGMENT IN A CIVIL CASE
Judgment is hereby entered (check appropriate box):

             ☒       in favor of plaintiff(s) Republic Technologies (NA), LLC et al
                     and against defendant(s) Shailesh Malavia d/b/a Romeo Discount and Shailesh Malavia
                     in the amount of $20,400 ,

                              which ☐ includes           pre–judgment interest.
                                        ☒ does not include pre–judgment interest.

         Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

         Plaintiff(s) shall recover costs from defendant(s).


             ☐       in favor of defendant(s)
                     and against plaintiff(s)
.
         Defendant(s) shall recover costs from plaintiff(s).


             ☐       other:

This action was (check one):

☐ tried by a jury with Judge              presiding, and the jury has rendered a verdict.
☐ tried by Judge Select Judge without a jury and the above decision was reached.
☒ decided by Judge Edmond E. Chang on a motion for default judgment.




Date:        06/25/2020                                          Thomas G. Bruton, Clerk of Court

                                                                 Michelle Alston, Deputy Clerk
